        Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                          x
JASON DENNY, Individually and On Behalf :     Civil Action No.
of All Others Similarly Situated,         :
                                          :   CLASS ACTION
                              Plaintiff,  :
                                          :   COMPLAINT FOR VIOLATION OF THE
        vs.                               :   FEDERAL SECURITIES LAWS
                                          :
CANAAN INC., NANGENG ZHANG and            :
TONG HE,                                  :
                                          :
                              Defendants.     DEMAND FOR JURY TRIAL
                                          :
                                          x
            Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 2 of 20




       Plaintiff Jason Denny (“Plaintiff”), individually and on behalf of all others similarly situated,

by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against defendants, alleges the

following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts and upon

information and belief as to all other matters based on the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of the U.S. Securities and

Exchange Commission (“SEC”) filings by Canaan Inc. (“Canaan” or the “Company”), Company

press releases, conference call transcripts and media reports about the Company. Plaintiff believes

that substantial additional evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                        INTRODUCTION

       1.       This is a securities class action on behalf of all purchasers of the American

Depositary Receipts (“ADRs”) of Canaan between February 10, 2021 and April 9, 2021 (the “Class

Period”), against Canaan and certain of its officers and/or directors for violations of the Securities

Exchange Act of 1934 (“1934 Act”).

       2.       Canaan designs, manufactures and sells bitcoin mining machines, primarily in the

Peoples Republic of China (the “PRC”). It is organized under the laws of the Cayman Islands,

headquartered in Hangzhon PRC and its ADRs are listed and trade on the NASDAQ Global Market

(“NASDAQ”).

       3.       Canaan’s fiscal year 2020 (“FY20”) ended on December 31, 2020. On February 9,

2021, nearly six weeks later, Canaan announced that its former Chief Financial Officer (“CFO”),

Quanfu Hong (“Hong”), had suddenly resigned effective immediately, providing no explanation as

to why and citing only “personal reasons.” The next day, February 10, 2021, Canaan issued a press

release announcing that its “revenue visibility ha[d] improved substantially” and making other

positive statements about purported visibility into increases in the size and quality of orders the
            Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 3 of 20




Company had been receiving. These statements were heralded by the investment community in light

of former CFO Hong’s statements on November 30, 2020 that “the demand for mining machines in

the market continued to rebound during the third quarter, and” that Canaan had “received a large

number of pre-sale orders which [were] scheduled for delivery starting in the fourth quarter of

2020” (“4Q20”). Predictably, the market reacted positively to these statements, driving up the

market price of Canaan ADRs from their open of $6.91 each on Monday, February 8th to close at

$13.04 each on Friday, February 12th, an increase of nearly 90%.

       4.       Yet the statements Canaan issued during the Class Period about the Company’s

business metrics and financial prospects were materially false and misleading in that they concealed

that due to ongoing supply chain disruptions and the introduction of the Company’s next-generation

A12 series bitcoin mining machines – which had cannibalized sales of the older product offerings –

Canaan’s 4Q20 sales had declined more than 93% year-over-year compared to its fourth quarter

fiscal year 2019 (“4Q19”) sales and more than 93% quarter-over-quarter compared to its third

quarter FY20 (“3Q20”) sales. As a result, Canaan’s 4Q20 total net revenues had decreased to

RMB38.2 million (US$5.9 million) from RMB463.2 million in the 4Q19 and RMB163.0 million in

the 3Q20.

       5.       On Monday, April 12, 2021, before the opening of trading, Canaan issued a press

release finally disclosing its actual 4Q20 and FY20 financial results for the period ended

December 31, 2020, including a 93% year-over-year decrease in computing power sold and net

revenues for the quarter. On this news, the market price of Canaan ADRs collapsed from their close

of $18.67 per ADR on April 9, 2021 to close at $13.14 per ADR on April 12, 2021, a decline of

nearly 30%, on unusually high volume of approximately 60 million ADRs trading, more than three

times the average daily volume over the preceding ten trading days.


                                               -2-
            Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 4 of 20




                                 JURISDICTION AND VENUE

       6.       Jurisdiction is conferred by §27 of the 1934 Act. The claims asserted herein arise

under §§10(b) and 20(a) of the 1934 Act and SEC Rule 10b-5.

       7.       Venue is proper here pursuant to §27 of the 1934 Act. Canaan’s stock is listed only

on the NASDAQ, which is located in this District, and many of the acts and transactions giving rise

to the violations of law complained of occurred here. Canaan’s U.S. counsel is Simpson Thacher &

Bartlett LLP, located in this District, as is the depository bank for its ADRs, The Bank of New York

Mellon, which provides substantial investor relations services to the Company in this District.

       8.       In connection with the acts alleged in this complaint, defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

the mails, interstate telephone communications and the facilities of the national securities markets.

                                          THE PARTIES

       9.       Plaintiff Jason Denny purchased Canaan ADRs as described in the attached

certification, incorporated herein, and was damaged thereby.

       10.      Defendant Canaan engages in the research, design, and sale of integrated circuit

(“IC”) final system products by integrating IC products for bitcoin mining and related components

primarily in the PRC. The Company was founded in 2013 and is based in Hangzhou, the People’s

Republic of China. Its ADRs, each representing fifteen shares of Canaan common stock, trade on

the NASDAQ under the ticker symbol “CAN.” As of December 31, 2020, Canaan had more than

2 billion shares of its ordinary stock issued and outstanding and its only public stock listing is the

Company’s ADR program in the U.S.

       11.      Defendant Nangeng Zhang (“Zhang”) is, and at all relevant times was, the Chief

Executive Officer (“CEO”) of Canaan and the Chairman of its Board of Directors.



                                                 -3-
          Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 5 of 20




       12.     Defendant Tong He (“He”) is, and at all relevant times was, the CFO of Canaan,

having assumed that position on or about February 9, 2021 upon former CFO Hong’s resignation.

       13.     Defendants Zhang and He (the “Individual Defendants”), because of their positions

with the Company, possessed the power and authority to control the contents of Canaan’s quarterly

reports, press releases and presentations to securities analysts, money and portfolio managers and

institutional investors, i.e., the market. They were provided with copies of the Company’s reports

and press releases alleged herein to be misleading prior to or shortly after their issuance and had the

ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions with the Company, and their access to material non-public information available to them

but not to the public, Zhang and He knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public and that the positive representations being

made were then materially false and misleading. Zhang and He are liable for the false statements

pleaded herein at ¶¶19-20, 22, 24.

                  FRAUDULENT SCHEME AND COURSE OF BUSINESS

       14.     Defendants are liable for: (i) making false statements; or (ii) failing to disclose

adverse facts known to them about Canaan. Defendants’ fraudulent scheme and course of business

that operated as a fraud or deceit on purchasers of Canaan stock and ADRs was a success, as it:

(i) deceived the investing public regarding Canaan’s prospects and business; (ii) artificially inflated

the prices of Canaan stock and ADRs; and (iii) caused plaintiff and other members of the Class to

purchase Canaan stock and ADRs at inflated prices.

                                SUBSTANTIVE ALLEGATIONS

       15.     “Bitcoin” generally refers to cryptocurrency tokens and the networks they are traded

on. Bitcoin mining is the process by which new bitcoins are entered into circulation, but it is also a



                                                 -4-
          Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 6 of 20




critical component of the maintenance and development of the blockchain ledger. It is performed

using very sophisticated computers that solve extremely complex computational math problems.

       16.     By mining, bitcoin “investors” earn cryptocurrency without having to put down

money for it. Bitcoin miners receive bitcoin as a reward for completing “blocks” of verified

transactions which are added to the blockchain. Mining rewards are paid to the miner who discovers

a solution to a complex hashing puzzle first, and the probability that a participant will be the one to

discover the solution is related to the portion of the total mining power on the network.

       17.     Miners, in effect, are compensated for working as auditors. They are doing the work

of verifying the legitimacy of bitcoin transactions. This convention is meant to keep bitcoin users

honest and was conceived by bitcoin’s founder, Satoshi Nakamoto. By verifying transactions,

miners help to prevent the “double-spending problem.”

       18.     Canaan, founded in 2013, purports to be one of the top bitcoin mining ASIC

manufacturers, specializing in the sale of Avalon-branded bitcoin miners. The Company was taken

public through an initial public stock offering in November 2019, and Canaan ADRs trade in New

York on the NASDAQ.

       19.     Canaan’s 3Q20 ended on September 30, 2020. On November 30, 2020, Canaan

issued a press release announcing its 3Q20 financial results. In addition to reporting that Canaan had

had sold “2.9 million Thash/s, representing a year-over-year decrease of 20.7% from 3.7 million

Thash/s in the same period of 2019 and a quarter-over-quarter increase of 13.4% from 2.6 million

Thash/s in the second quarter of 2020,” it represented that Canaan had achieved “[t]otal net revenues

in the third quarter of 2020 was RMB163.0 million (US$24.0 million), representing a year-over-year

decrease of 75.7% from RMB670.6 million in the same period of 2019 and a quarter-over-quarter




                                                 -5-
          Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 7 of 20




decrease of 8.5% from RMB178.1 million in the second quarter of 2020.”1 The release also quoted

defendant Zhang and then-CFO Hong stating that Company was experiencing continued strong

business metrics and financial prospects, stating in pertinent part as follows:

       Mr. Nangeng Zhang, Chairman and Chief Executive Officer of Canaan, commented,
       “During the third quarter of 2020, we remained undeterred by the pandemic to
       strengthen our research and development capabilities, expand our AI business, and
       execute new business initiatives. By leveraging our enhanced R&D capabilities in
       the third quarter, we launched our A1246 product series, which continues to lead the
       industry with its energy efficiency, computing power, and unit cost. In addition, we
       have also accelerated the monetization of our AI business through our partnerships
       with a number of companies in various industries, such as online education and smart
       city solutions. In the third quarter of 2020, for example, we implemented our K210
       AI chips in hardware sensors from our partner to better ensure the proper execution
       of social distancing practices in response to the outbreak of COVID-19. With new
       generations of mining machines and AI chips in the pipeline, we are confident that
       the enhanced performance of our new products will continue to bolster our
       competitive advantages and solidify our market leadership going forward.”

       Mr. Quanfu Hong, Chief Financial Officer of Canaan, stated, “The pandemic and
       resulting macroeconomic uncertainties continued to impact the production capacity
       of the global IC industry in the third quarter of 2020. However, the demand for
       mining machines in the market continued to rebound during the third quarter, and
       we have received a large number of pre-sale orders which are scheduled for
       delivery starting in the fourth quarter of 2020. Looking ahead, we remain
       committed to investing in areas that will further strengthen our collaboration with
       established IC manufacturers, enhance our inventory management, streamline our
       research and development initiatives, and generate lasting value for our
       shareholders.”

       20.     During a conference call conducted later that morning with stock analysts and

investors, defendants made more positive statements about the Company’s then-present business

metrics and financial prospects. All of these statements remained alive and uncorrected in the

market throughout the Class Period.




1
   “Thash” refers to Terahash, the measuring unit of the processing power of a bitcoin mining
machine. “Thash/s” refer to the measuring unit of hash rate.


                                                -6-
            Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 8 of 20




       21.      On February 9, 2021, Canaan announced that its former CFO Hong had suddenly

resigned effective immediately, providing no explanation as to why and citing only “personal

reasons.”

               DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
             STATEMENTS AND OMISSIONS DURING THE CLASS PERIOD

       22.      The Class Period starts on February 10, 2021. On that date, defendants issued a press

release claiming that Canaan’s “revenue visibility ha[d] improved substantially,” and stating in

pertinent part as follows:

       Canaan . . . . today announced that its revenue visibility has improved substantially
       in 2021 as a result of attaining purchase orders totaling more than 100,000 units of
       bitcoin mining machines from customers in North America. Many of those
       purchase orders were placed with prepayment and will likely occupy the
       Company’s current manufacturing capacity entirely for the full year of 2021 and
       beyond. With those fully committed purchase orders, the Company now enjoys a
       much higher degree of revenue visibility and more precise forecast. As such, the
       Company is able to leverage such information and additional liquidity to conduct its
       component purchases, production scheduling, warehousing and logistics.

       Mr. Nangeng Zhang, Chairman and Chief Executive Officer of Canaan, commented,
       “We have changed our operations model in 2021. Previously we were selling bitcoin
       mining machines mostly to individual mining operators who may not have longer-
       term planning. In late 2020, we shifted our client base to mostly publicly traded
       companies and bitcoin-focused investment funds which tend to place sizable orders
       with longer-term commitment. As a result, we can now forecast our revenue much
       more precisely. Our increased revenue visibility is not only enabling us to plan our
       production and logistics well in advance, but also helping us to optimize our cost
       structure and improve our customer satisfaction rate. Above all, it should help us
       achieve profitable growth for the long run.”

       23.      Predictably, the market reacted positively to these statements, especially in light of

the November 30, 2020 comments that demand was strong for the Company’s products and services

and that a significant number of pre-orders had begun shipping in the 4Q20. The market price of

Canaan ADRs increased from their open of $6.91 each on Monday, February 8th to close at $13.04

each on Friday, February 12th, an increase of nearly 90%.



                                                -7-
          Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 9 of 20




       24.     On April 9, 2021, an interview with defendant Zhang was published in Decrypt

magazine in an article entitled “Canaan CEO Is Bullish on Bitcoin Mining Ahead of Earnings – the

Nasdaq-listed manufacturer of crypto mining hardware has seen its stock jump almost 1000% in

six months.” The article quoted Zhang, who emphasized that the global shortage of chips had not

negatively impacted Canaan, stating in pertinent part as follows:

       But Canaan anticipates it will have no problem fulfilling its bulging order book.
       Zhang said that the company had secured chips from a number of fabrication
       plants in advance of the worldwide shortage of processors—which has impacted
       the gaming, computing, and automotive industry, as well as Bitcoin mining.

       “Our approach is one of a multi-fab strategy, where we collaborate and work with
       a number of leading chip manufacturers to reduce supply-chain risks,” he
       explained.

       This has allowed Canaan to continue to produce its popular Avalon miners on a
       scale to meet market demand.

       25.     The true facts, which were known or recklessly disregarded by the defendants but

concealed from the investing public during the Class Period, were as follows:

               (a)     that Canaan had experienced significant ongoing supply chain disruptions

during the 4Q20;

               (b)     that the introduction of Canaan’s next-generation A12 series bitcoin mining

machines had cannibalized sales of the older product offerings during the 4Q20;

               (c)     that as a result of the foregoing, Canaan’s 4Q20 sales and sales revenues had

declined dramatically; and

               (d)     that as a result of the foregoing Canaan was not on track to achieve the strong

financial prospects it had led the market to believe.

       26.     On Monday, April 12, 2021, before the opening of trading, Canaan issued a press

release disclosing its actual 4Q20 and FY20 financial results for the period ended December 31,

2020. The release stated in pertinent part as follows:
                                                -8-
 Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 10 of 20




             Canaan Inc. Reports Unaudited Fourth Quarter and
                      Full Year 2020 Financial Results

Hangzhou, China, April 12, 2021 (GLOBE NEWSWIRE) — Canaan Inc.
(NASDAQ: CAN) (“Canaan” or the “Company”), a leading high-performance
computing solutions provider, today announced its unaudited financial results for the
three months and twelve months ended December 31, 2020.

Fourth quarter 2020 Operating and Financial Highlights

Total computing power sold was 0.2 million Thash/s, representing a year-over-year
decrease of 93.1% from 2.9 million Thash/s in the same period of 2019 and a
quarter-over-quarter decrease of 93.1% from 2.9 million Thash/s in the third quarter
of 2020.

Total net revenues decreased to RMB38.2 million (US$5.9 million) from
RMB463.2 million in the same period of 2019 and RMB163.0 million in the third
quarter of 2020.

Gross profit was RMB9.1 million (US$1.4 million) compared to a gross loss of
RMB673.4 million in the same period of 2019 and a gross loss of RMB17.0 million
in the third quarter of 2020.

Net loss narrowed to RMB72.0 million (US$11.0 million) from RMB798.2 million
in the same period of 2019 and RMB86.4 million in the third quarter of 2020.

Non-GAAP adjusted net loss narrowed to RMB73.1 million (US$11.2 million)
from RMB750.5 million in the same period of 2019 and RMB84.8 million in the
third quarter of 2020.

Full Year 2020 Operating and Financial Highlights

Total computing power sold was 6.6 million Thash/s, representing a year-over-year
decrease of 37.1% from 10.5 million Thash/s in 2019.

Total net revenues decreased to RMB447.7 million (US$68.6 million) from
RMB1,422.6 million in 2019.

Gross profit was RMB37.8 million (US$5.8 million) compared to a gross loss of
RMB516.0 million in 2019.

Net loss narrowed to RMB215.1 million (US$33.0 million) from RMB1,034.5
million in 2019.

Non-GAAP adjusted net loss narrowed to RMB212.1 million (US$32.5 million)
from RMB764.3 million in 2019.



                                        -9-
         Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 11 of 20




       Mr. Nangeng Zhang, Chairman and Chief Executive Officer of Canaan, commented,
       “Although the outbreak of COVID-19 caused supply chain disruptions and thus
       negatively impacted our revenues in the fourth quarter of 2020, our market
       leadership has enabled us to attain US$174 million of contracted orders with US$66
       million of cash advance from customers as of December 31, 2020, thus laying a solid
       foundation for substantial revenue growth in 2021. During the fourth quarter, we
       fueled our overseas expansion, invested in our R&D capabilities, refined our supply
       chain management, and started mass production of our next-generation A12 series
       of bitcoin mining machines. All of those efforts have enabled us to begin delivering
       the A12 series of products at a large scale in the first quarter of 2021. In addition to
       fortifying our core mining machine business, we also achieved meaningful progress
       in our AI and Artificial IoT segments, both of which we believe have solid growth
       potential. After deep analysis of specific application use cases and the current
       market demand for computing power, we designed two new series of AI chips that
       will be in production in the second half of 2021.”

       Mr. Tong He, Chief Financial Officer of Canaan, stated, “Due to supply chain
       disruptions, as the price of Bitcoin rallied in late 2020, we experienced a surge of
       demand for high-quality mining machines both in and outside of China. By
       leveraging our established market presence, we further optimized our international
       customer base and secured a large number of pre-orders from clients in both
       domestic and international markets, and streamlined our supply chain management to
       optimize our cash flow. Our abundant cash reserve gives us the confidence to
       expand our global client service coverage and develop more first-rate products going
       forward. Meanwhile, the rapid development of our new business initiatives should
       help us to launch into a new growth cycle and deliver increasing value to both our
       customer and shareholders over the long term.”

       27.     During the conference call held with investors that morning, Canaan’s Secretary to

the Board of Directors, Shaoke Li, translating for defendant Zhang, stated that Canaan had

experienced “a severe supply shortage” of “mining machine” chips during the 4Q20. Li also stated,

again translating for defendant Zhang, that the older machines that were sold during the 4Q20 were

sold for lower prices than the newer machines the Company was then receiving pre-orders for. This

price decline for Canaan mining machines occurred despite defendants’ previous statements to

investors that the price of bitcoin mining machines typically increased with the price of bitcoin,

which had risen dramatically in the 4Q20.

       28.     On this news, the market price of Canaan ADRs collapsed from their close of $18.67

per ADR on April 9, 2021 to close at $13.14 per ADR on April 12, 2021, a decline of nearly 30%,
                                                - 10 -
         Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 12 of 20




on unusually high volume of approximately 60 million ADRs trading, or more than three times the

average daily volume over the preceding ten trading days.

                         ADDITIONAL SCIENTER ALLEGATIONS

       29.     As alleged herein, Canaan and the Individual Defendants acted with scienter in that

they: (i) knew that the public documents and statements issued or disseminated in the name of the

Company were materially false and misleading; (ii) knew that such statements or documents would

be issued or disseminated to the investing public; and (iii) knowingly and substantially participated

or acquiesced in the issuance or dissemination of such statements or documents as primary violations

of the federal securities laws. As set forth herein in detail, the Individual Defendants, by virtue of

their receipt of information reflecting the true facts regarding Canaan, their control over, and/or

receipt and/or modification of Canaan’s allegedly materially misleading statements and/or their

associations with the Company which made them privy to confidential proprietary information

concerning Canaan, participated in the fraudulent scheme alleged herein.

                                       NO SAFE HARBOR

       30.     The “Safe Harbor” warnings accompanying Canaan’s reportedly forward-looking

statements (“FLS”) issued during the Class Period were ineffective to shield those statements from

liability. To the extent that projected revenues and earnings were included in the Company’s

financial reports prepared in accordance with GAAP, including those filed with the SEC on

Form 6-K, they are excluded from the protection of the statutory Safe Harbor. See 15 U.S.C.

§78u-5(b)(2)(A).

       31.     Defendants are also liable for any false or misleading FLS pleaded because, at the

time each FLS was made, the speaker knew the FLS was false or misleading and the FLS was

authorized and/or approved by an executive officer of Canaan who knew that the FLS was false.

None of the historic or present tense statements made by defendants were assumptions underlying or
                                                - 11 -
         Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 13 of 20




relating to any plan, projection or statement of future economic performance, as they were not stated

to be such assumptions underlying or relating to any projection or statement of future economic

performance when made, nor were any of the projections or forecasts made by defendants expressly

related to or stated to be dependent on those historic or present tense statements when made.

                        LOSS CAUSATION AND ECONOMIC LOSS

       32.     During the Class Period, as detailed herein, defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the prices of Canaan ADRs and

operated as a fraud or deceit on purchasers of Canaan ADRs. As detailed above, when the truth

about Canaan’s misconduct was revealed, the value of Canaan’s ADRs declined precipitously as the

prior artificial inflation no longer propped up the ADR price. The decline in the price of Canaan

ADRs was the direct result of the nature and extent of defendants’ fraud finally being revealed to

investors and the market. The timing and magnitude of the share price decline negate any inference

that the losses suffered by Plaintiff and other members of the Class were caused by changed market

conditions, macroeconomic or industry factors, or Company-specific facts unrelated to defendants’

fraudulent conduct. The economic loss, i.e., damages, suffered by Plaintiff and other Class members

was a direct result of defendants’ fraudulent scheme to artificially inflate the prices of Canaan ADRs

and the subsequent significant decline in the value of Canaan ADRs when defendants’ prior

misrepresentations and other fraudulent conduct were revealed.

       33.     At all relevant times, defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by Plaintiff and other

Class members. Those statements were materially false and misleading through their failure to

disclose a true and accurate picture of Canaan’s business, operations and financial results as alleged

herein. Throughout the Class Period, defendants issued materially false and misleading statements

and omitted material facts necessary to make defendants’ statements not false or misleading, causing
                                                - 12 -
           Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 14 of 20




the price of Canaan ADRs to be artificially inflated. Plaintiff and other Class members purchased

Canaan ADRs at those artificially inflated prices, causing them to suffer damages as complained of

herein.

                      APPLICABILITY OF PRESUMPTION OF RELIANCE

          34.   Plaintiff and the Class are entitled to a presumption of reliance under Affiliated Ute

Citizens v. United States, 406 U.S. 128 (1972), because the claims asserted herein against defendants

are predicated upon omissions of material fact for which there was a duty to disclose.

          35.   Plaintiff and the Class are also entitled to a presumption of reliance pursuant to Basic

Inc. v. Levinson, 485 U.S. 224 (1988), and the fraud-on-the-market doctrine because the market for

Canaan ADRs was an efficient market at all relevant times by virtue of the following factors, among

others:

                (a)     Canaan ADRs met the requirements for listing, and were listed and actively

traded on NASDAQ, a highly efficient market;

                (b)     Canaan regularly communicated with public investors via established market

communication mechanisms, including the regular dissemination of press releases on the national

circuits of major newswire services and other wide-ranging public disclosures, such as

communications with the financial press and other similar reporting services; and

                (c)     Canaan was followed by a number of securities analysts employed by major

brokerage firms who wrote reports which were distributed to the sales force and certain customers of

their respective brokerage firms. These reports were publicly available and entered the public

marketplace.

          36.   As a result of the foregoing, the market for Canaan ADRs promptly incorporated

current information regarding the Company from publicly available sources and reflected such

information in the prices of the ADRs. Under these circumstances, all those who transacted in
                                                 - 13 -
         Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 15 of 20




Canaan ADRs during the Class Period suffered similar injury through their transactions in Canaan

ADRs at artificially inflated prices and a presumption of reliance applies.

       37.     Without knowledge of the misrepresented or omitted material facts, Plaintiff and

other Class members purchased or acquired Canaan ADRs between the time defendants

misrepresented and failed to disclose material facts and the time the true facts were disclosed.

Accordingly, Plaintiff and other Class members relied, and are entitled to have relied, upon the

integrity of the market prices for Canaan ADRs, and are entitled to a presumption of reliance on

defendants’ materially false and misleading statements and omissions during the Class Period.

                                             COUNT I

                     For Violation of §10(b) of the 1934 Act and Rule 10b-5
                                    Against All Defendants

       38.     Plaintiff incorporates ¶¶1-37 by reference.

       39.     During the Class Period, defendants disseminated or approved the false statements

specified above, which they knew or deliberately disregarded were misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

       40.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

               (a)     employed devices, schemes and artifices to defraud;

               (b)     made untrue statements of material facts or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they were

made, not misleading; or

               (c)     engaged in acts, practices and a course of business that operated as a fraud or

deceit upon plaintiff and others similarly situated in connection with their purchases of Canaan

shares during the Class Period.

                                               - 14 -
         Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 16 of 20




       41.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Canaan shares. Plaintiff and the Class would not

have purchased Canaan shares at the prices they paid, or at all, if they had been aware that the

market prices had been artificially and falsely inflated by defendants’ misleading statements.

                                             COUNT II

                             For Violation of §20(a) of the 1934 Act
                                    Against All Defendants

       42.     Plaintiff incorporates ¶¶1-41 by reference.

       43.     The Individual Defendants acted as controlling persons of Canaan within the meaning

of §20(a) of the 1934 Act. By reason of their positions with the Company, and their ownership of

Canaan stock, the Individual Defendants had the power and authority to cause Canaan to engage in

the wrongful conduct complained of herein. Canaan controlled the Individual Defendants and all of

its employees. By reason of such conduct, defendants are liable pursuant to §20(a) of the 1934 Act.

                               CLASS ACTION ALLEGATIONS

       44.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all purchasers of Canaan ADRs during the Class Period (the

“Class”). Excluded from the Class are defendants.

       45.     The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. Canaan has over 2.4 billion shares outstanding, owned by hundreds if not

thousands of persons.

       46.     There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:


                                                - 15 -
           Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 17 of 20




                (a)    whether the 1934 Act was violated by defendants;

                (b)    whether defendants omitted and/or misrepresented material facts;

                (c)    whether defendants’ statements omitted material facts necessary to make the

statements made, in light of the circumstances under which they were made, not misleading;

                (d)    whether defendants knew or deliberately disregarded that their statements

were false and misleading;

                (e)    whether the prices of Canaan ADRs were artificially inflated; and

                (f)    the extent of damage sustained by Class members and the appropriate measure

of damages.

          47.   Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from defendants’ wrongful conduct.

          48.   Plaintiff will adequately protect the interests of the Class and has retained counsel

who are experienced in class action securities litigation. Plaintiff has no interests which conflict

with those of the Class.

          49.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for judgment as follows:

          A.    Declaring this action to be a proper class action pursuant to Fed. R. Civ. P. 23 and

appointing Plaintiff as a lead plaintiff and approving its selection of lead counsel;

          B.    Awarding Plaintiff and the members of the Class damages, including interest;

          C.    Awarding Plaintiff’s reasonable costs and attorneys’ fees; and

          D.    Awarding such equitable/injunctive or other relief as the Court may deem just and

proper.
                                                - 16 -
       Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 18 of 20




                                       JURY DEMAND

      Plaintiff demands a trial by jury.

DATED: April 15, 2021                      ROBBINS GELLER RUDMAN & DOWD LLP
                                           SAMUEL H. RUDMAN
                                           MARY K. BLASY


                                                          /s/ Samuel H. Rudman
                                                         SAMUEL H. RUDMAN

                                           58 South Service Road, Suite 200
                                           Melville, NY 11747
                                           Telephone: 631/367-7100
                                           631/367-1173 (fax)
                                           srudman@rgrdlaw.com
                                           mblasy@rgrdlaw.com

                                           JOHNSON FISTEL, LLP
                                           RALPH M. STONE
                                           1700 Broadway, 41st Floor
                                           New York, NY 10019
                                           Telephone: 212/292-5690
                                           212/292-5680 (fax)
                                           ralphs@johnsonfistel.com

                                           Attorneys for Plaintiff




                                            - 17 -
DocuSign Envelope ID: 35E25D95-D248-42C1-A055-4B7C82692AD4
                       Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 19 of 20




                                   CERTIFICATION OF NAMED PLAINTIFF
                                 PURSUANT TO FEDERAL SECURITIES LAWS

                     Jason Denny (“Plaintiff”) declares:
                     1.      Plaintiff has reviewed a complaint and authorized its filing.
                     2.      Plaintiff did not acquire the security that is the subject of this action at
            the direction of plaintiff’s counsel or in order to participate in this private action or
            any other litigation under the federal securities laws.
                     3.      Plaintiff is willing to serve as a representative party on behalf of the
            class, including providing testimony at deposition and trial, if necessary.
                     4.      Plaintiff has made the following transaction(s) during the Class Period in the
            securities that are the subject of this action:
              Security                   Transaction                 Date            Price Per Share

                                                    See attached Schedule A.

                     5.      Plaintiff has not sought to serve or served as a representative party in a
            class action that was filed under the federal securities laws within the three-year
            period prior to the date of this Certification except as detailed below:
                                                             None.
                     6.      Plaintiff will not accept any payment for serving as a representative
            party on behalf of the class beyond the Plaintiff’s pro rata share of any recovery,
            except such reasonable costs and expenses (including lost wages) directly relating
            to the representation of the class as ordered or approved by the court.
                     I declare under penalty of perjury that the foregoing is true and correct.
            Executed this 14th day of April, 2021.


                                                                               Jason Denny
DocuSign Envelope ID: 35E25D95-D248-42C1-A055-4B7C82692AD4
                       Case 1:21-cv-03299-JPC Document 1 Filed 04/15/21 Page 20 of 20


                                                             SCHEDULE A

                                                   SECURITIES TRANSACTIONS

                                      Stock

                                      Date                       Amount of
                                    Acquired                   Shares Acquired    Price

                                     3/4/2021                      100           $20.50
